Appellant Peter Renzo contends that the district court erred in
                declaring that his facility, which houses and exhibits several large
                wildcats, was not a public zoo and thus exempted from the permit
                requirements. He also asserts that the Code's definition of public zoo,
                insofar as it requires AZA accreditation, fails to pass a rational basis
                review. We review the district court's legal determinations de novo but
                give deference to the district court's factual determinations.    Edelstein v.
                Bank of New York Mellon,      128 Nev. „ 286 P.3d 249, 260 (2012);
                County of Clark v. Upchurch, 114 Nev. 749, 961 P.2d 754 (1998) (applying
                both standards of review in a declaratory relief action).
                            The district court found that, while Renzo holds a USDA class
                C exhibitor's license,' his facility did not meet the definition of public zoo
                because his tigers are "only a 'token collection," not an exhibit of a
                permanent cultural institution. The record indicates that Renzo resided
                at several different locations and owned various exotic animals throughout
                the ten years preceding the district court action; at the pertinent time, he
                had six tigers and a leopard. Nothing in the record explains what the
                primary purpose of Renzo's business is or demonstrates that Renzo
                exhibits the animals to the public on a regularly scheduled basis, although
                he now asserts that he meets these factors. Further, Renzo admittedly is
                not accredited by the AZA. Therefore, Renzo failed to demonstrate that he




                      'Under 9 C.F.R. § 1.1, a class C license is for exhibitors who are in
                the business of showing or displaying animals to the public for
                compensation. The term "exhibitor" covers a wide variety of activities,
                including "carnivals, circuses, animal acts, zoos, and educational exhibits."
                9 C.F.R. § 1.1.


SUPREME COURT
     OF
   NEVADA
                                                      2
(0) 194Th e
                falls under the public zoo exemption, and the district court's finding is
                supported by substantial evidence.
                            As for the latter factor, Renzo argues that the AZA
                accreditation requirement for exemption is arbitrary and capricious in
                that there is no rational reason for it. In order to withstand scrutiny
                under the Due Process Clause of the Fourteenth Amendment to the
                United States Constitution, the Code provisions must bear a rational
                relationship to a legitimate governmental interest. See Wilkins v. Daniels,
                913 F. Supp. 2d 517, 536 (S.D. Ohio 2012) (concluding that exotic animal
                ownership implicates a limited property interest such that no fundamental
                constitutional right is at stake and a rational basis review applies), aff'd,
                744 F.3d 409 (6th Cir. 2014). Certainly, the Code itself meets this
                standard as a law designed "to protect the health and safety of the public
                and to promote the welfare of these animals." Lyon Cnty. Code § 7.07.01.
                See Wilkins, 913 F. Supp. 2d at 538.
                            Moreover, the Code does not require accreditation by the AZA;
                instead, it exempts from its permit requirements public zoos that are
                accredited by the AZA. The exemption provision neither interferes with
                any right to own exotic animals nor lacks a rational basis—it is not
                unreasonable for Lyon County to conclude that a facility meeting AZA
                accreditation requirements need not also meet the Lyon County
                requirements. See generally Wilkins, 913 F. Supp. 2d at 534 (explaining
                that, for freedom of association purposes, the government does not compel
                the owner of regulated animals into qualifying for a wild animal act
                exemption through accreditation merely by providing exemptions for
                accredited owners). As a result, even if Renzo otherwise met the Code's
                definition of public zoo, he cannot overcome the AZA accreditation


SUPREME COURT
        OF
     NEVADA
                                                       3
(0) I947A
                   requirement. And although Renzo suggests that his alleged "USZA"
                   accreditation should be accepted in lieu of AZA accreditation, nothing in
                   the record indicates that he made this argument before the district court
                   below, or before Lyon County officials in contesting his citation.   See Old
                   Aztec Mine, Inc. v. Brown, 97 Nev. 49, 52, 623 P.2d 981, 983 (1981) (noting
                   that this court does not consider arguments raised for the first time on
                   appeal). For these reasons, we
                               ORDER the judgment of the district court AFFIRMED.



                                                                                             J.



                                                                                             J.
                                                               Gibbons




                   cc: Hon. John Schlegelmilch, District Judge
                        Peter Renzo
                        Lyon County District Attorney
                        Third District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                        4
(0) 1947A    ea.